ORDER
The above matter was docketed in this court on April 18, 1974 as a certified question from the Superior Court, Providence County. On January 10, 1975 this court granted defendant’s motion to remand to the Superior Court for the limited purpose of allowing the Superior Court to entertain a motion for certification of additional questions of law. The parties, having taken no further action, are to appear in this court on Monday, February 4, 1980, at 9:30 *1248a. m. to Show Cause why the certified questions should not be dismissed for failure to comply with the rules of this court.
DORIS, J., did not participate.